UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT



                                  No. 96-6825



JOHN HENRY WEST,

                                                  Plaintiff - Appellant,

           versus

GLENWOOD     HILL;     SERGEANT     BETIS; CAPTAIN
MELETIS;     PRINCE    WILLIAM     ADULT DETENTION
CENTER,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-96-510-AM)

Submitted:    July 23, 1996                     Decided:   August 6, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Henry West, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1988) complaint as frivolous. We have re-

viewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. West v. Hill, No. CA-96-510-AM (E.D. Va. Apr. 26,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2